Case 2:20-cv-00004-JRG Document 218-1 Filed 05/21/21 Page 1 of 17 PageID #: 5885




                   EXHIBIT D




                                  -1-
                       Case 2:20-cv-00004-JRG Document 218-1 Filed 05/21/21 Page 2 of 17 PageID #: 5886




                                                EXHIBIT D
                             PLAINTIFF JOE ANDREW SALAZAR’S TRIAL EXHIBIT LIST

Presiding Judge:                 Plaintiff’s Attorney                                   Court Reporter:
Hon. Rodney Gilstrap             Patton, Tidwell & Culbertson, LLP
                                 Keyhani LLC
Trial Date(s)                    Defendants’ Attorney                                   Court Deputy:
                                 Williams Simons & Landis, PLLC
                                 Gillam & Smith LLP
PX      Date     Marked Admitted               Exhibit Description                       Beginning       Ending     Conf.   Objections
No.    Offered                                                                           Bates No.      Bates No.
001                                             U.S. Patent No. 5,802,467
                                      The prosecution history of the application that
002
                                                  resulted in ‘467 Patent
002.                                  Notice of Allowability re the patent
0288                                  application for ‘467 (February 17, 1998) (part
  -                                   of the prosecution history of the ‘467)
0292
002.                                  Election/Restriction re application for the
0293                                  ‘467 Patent (April 27, 1997) (part of the
  -                                   application of the ‘467 Patent)
0296
                                      Contract between Joe Andrew Salazar and
005                                   Luis Molero Castro
                                      (SALAZARCONFIDENTIAL-596 to 598)
                                      Schematic Diagrams
006
                                      (SALAZARCONFIDENTIAL- 845 to 847)
                                      Bill of Materials (SALAZAR-
007
                                      CONFIDENTIAL-848 to 852)




                                                                      2
      Case 2:20-cv-00004-JRG Document 218-1 Filed 05/21/21 Page 3 of 17 PageID #: 5887




                     Asset Assignment and Debt
                     Satisfaction Agreement between
008
                     Innovative Intelcom Industries and Joe
                     Andrew Salazar (SALAZAR-559)

012                 HTC Spreadsheet (HTC036724)


                    HTC Corporation’s Master Purchase           HTC038818 HTC038973
013                 Agreement with AT&T Mobility with all
                    amendments (HTC038818-038973)

                    HTC Corporation Master Purchase Agreement   HTC039062 HTC039907
014                 with Verizon Wireless with all amendments
                    (HTC039062-039139)

                     Distribution Agreement between HTC
015                  Corporation and HTC America, Inc.
                    (HTC037528-037547)


016                  HTC One M7 phone



017                  HTC One M8 phone (Android)



018                  HTC One M8 phone (Windows)




                                                   3
      Case 2:20-cv-00004-JRG Document 218-1 Filed 05/21/21 Page 4 of 17 PageID #: 5888




019                  HTC One M9 phone



020                  U.S. Patent No. 6,970,917



030                  https://www.qualcomm.com/products/s
                     napdragon-processors-800

                    The parties agree these documents can be read                        703, 801/802,
                    pursuant to FRE 803(18), but they are not                            805,
032                 admissible as exhibits.                                              901, 1002, NP

                    https://ieeexplore.ieee.org/document/54
                    6563/citations#citations
                    The parties agree these documents can be read                        703, 801/802,
                    pursuant to FRE 803(18), but they are not                            805,
033                 admissible as exhibits.                                              901, 1002, NP

                     https://science.jrank.org/programming/
                     Microprocessors.html

                     https://developer.qualcomm.com/qfile/
086                  35297/lm80- p0436-
                     70_b_wcn3680bwcn3660b_devicespec
                     ification.pdf




                                                   4
      Case 2:20-cv-00004-JRG Document 218-1 Filed 05/21/21 Page 5 of 17 PageID #: 5889




098                  https://developer.qualcomm.com/downl
                     oad/sd600/wcd9311-audio-codecdevice-
                     specification.pdf
                                                               HTC000279 HTC000280
112                  HTC000279 (HTC One quick start guide
                     AT&T)

                     HTC000394 (HTC One start guide TMobile)
113


                     HTC002534-HTC002536 (HTC One M9 User HTC002490 HTC002796
114                  Guide – Sprint)


                     HTC003752 (Your HTC One user guide)       HTC003734 HTC003914
115


                     HTC004173-HTC004174 (Your HTC             HTC004154 HTC004339
117                  One user guide)


                     HTC004361-HTC004362 (Your HTC             HTC004342 HTC004526
118                  One user guide)


                     HTC004557 (HTC One Verizon user guide)    HTC004529 HTC004820
119




                                                5
      Case 2:20-cv-00004-JRG Document 218-1 Filed 05/21/21 Page 6 of 17 PageID #: 5890




                     HTC027774 (HTC Corp. product requirement) HTC027773 HTC027774
122


                    Salazar agrees to use the PEEL source code as a                         801/802,
                    demonstrative unless authenticated at trial.                            901/1006
123
                     PTI_SC_005 to PTI_SC_010 (Peel source
                     code)
                    Salazar agrees to use the PEEL source code as a                         801/802,
                    demonstrative unless authenticated at trial.                            901/1006
124
                     PTI_SC_069 to PTI_SC_072 (Peel source
                     code)

125                  HTC-SC00160 to HTC-SC00293 (HTC source
                     code)

                    Salazar agrees to use the PEEL source code as a                         801/802,
                    demonstrative unless authenticated at trial.                            901/1006
126
                     PTI_SC_053 to PTI_SC_063 (Peel source
                     code)
                                                                      HTC027752 HTC027758
127                  HTC027756 (HTC Corp. feature sheet, July
                     31, 2014)

                                                                      HTC029080 HTC029087
128                  HTC029084 (HTC Corp. feature sheet, August
                     19, 2014)




                                                   6
      Case 2:20-cv-00004-JRG Document 218-1 Filed 05/21/21 Page 7 of 17 PageID #: 5891




129                  HTC- SC00302 : HTC-SC00314 (HTC source
                     code)


130                  HTC-SC005 : HTC-SC0066 (HTC source
                     code)


131                  HTC-SC001 : HTC-SC004 (HTC source code)



132                  HTC-SC00160 : HTC-SC00293 (HTC source
                     code)


133                  HTC- SC00115 : HTC-SC00123 (HTC source
                     code)

                     HTC- SC0067 : HTC-SC00314 (HTC source
134                  code)


                    Salazar agrees to use the PEEL source code as a                      801/802,
                    demonstrative unless authenticated at trial.                         901/1006
136
                     PTI_SC_064 to PTI_SC_068 (Peel source
                     code)




                                                   7
      Case 2:20-cv-00004-JRG Document 218-1 Filed 05/21/21 Page 8 of 17 PageID #: 5892




                    Salazar agrees to use the PEEL source code as a                      801/802,
                    demonstrative unless authenticated at trial.                         901/1006
137
                     PTI_SC_073 to PTI_SC_077 (Peel source
                     code)
                    Salazar agrees to use the PEEL source code as a                      801/802,
                    demonstrative unless authenticated at trial.                         901/1006
138
                     PTI_SC_089 to PTI_SC_093 (Peel source
                     code)

139                  HTC024869 (0P6B120 DVT Block Diagram)



140                  HTC026869 (WET #WLA01 Logic
                     Spec.)

                     HTC027441 (WET #A01 Block Diagram)
141



142                  HTC038817 (HIA#UHL Block Diagram)



143                  HTC-SC0096 to HTC-SC00109 (HTC source
                     code)




                                                   8
      Case 2:20-cv-00004-JRG Document 218-1 Filed 05/21/21 Page 9 of 17 PageID #: 5893




                    Salazar agrees to use the PEEL source code as a                         801/802,
                    demonstrative unless authenticated at trial.                            901/1006
144
                     PTI_SC_001 to PTI_SC_004 (Peel source
                     code)
                    Salazar agrees to use the PEEL source code as a                         801/802,
                    demonstrative unless authenticated at trial.                            901/1006
145
                     PTI_SC_011 to PTI_SC_018 (Peel source
                     code)
                    Salazar agrees to use the PEEL source code as a                         801/802,
                    demonstrative unless authenticated at trial.                            901/1006
146
                     PTI_SC_019 to PTI_SC_023 (Peel source
                     code)
                    Salazar agrees to use the PEEL source code as a                         801/802,
                    demonstrative unless authenticated at trial.                            901/1006
147
                     PTI_SC_024 to PTI_SC_037 (Peel source
                     code)
                    Salazar agrees to use the PEEL source code as a                         801/802,
                    demonstrative unless authenticated at trial.                            901/1006
148
                     PTI_SC_038 to PTI_SC_040 (Peel source
                     code)
                     HTC004821 : HTC004932 (IR Remote                 HTC004821 HTC004876
149                  functional specification, September 27, 2012)




                                                   9
      Case 2:20-cv-00004-JRG Document 218-1 Filed 05/21/21 Page 10 of 17 PageID #: 5894




                                                               HTC004877 HTC004890



                                                               HTC004891 HTC004932




150                  HTC-SC001 : HTC-SC006 (HTC source code)



151                  HTC-SC00128 : HTC-SC00143 (HTC source
                     code)


152                  HTC-SC00144: HTC-SC00159 (HTC source
                     code)


153                  HTC-SC0079 to HTC-SC0095 (HTC source
                     code)


154                  HTC-SC001 to HTC-SC004 (HTC source
                     code)


155                  HTC-SC005 to HTC-SC0063 (HTC source
                     code)




                                              10
      Case 2:20-cv-00004-JRG Document 218-1 Filed 05/21/21 Page 11 of 17 PageID #: 5895




156                  HTC-SC00299 to HTC-SC00301 (HTC source
                     code)

                     HTC-SC00124 to HTC-SC00127 (HTC source
157                  code)



158                  HTC-SC0069 to HTC-SC0078 (HTC source
                     code)

                    Salazar agrees to use the PEEL source code as a                         801/802,
                    demonstrative unless authenticated at trial.                            901/1006
159
                     PTI_SC_078 to PTI_SC_085 (Peel source
                     code)
                    Salazar agrees to use the PEEL source code as a                         801/802,
                    demonstrative unless authenticated at trial.                            901/1006
160
                     PTI_SC_086 to PTI_SC_088 (Peel source
                     code)
                                                                      HTC016840 HTC016853
161                  HTC016841 (untitled)


                                                                      HTC024869 HTC024933
162                  HTC024881 (EE_CIR_MCU diagram
                     January 17, 2014)




                                                  11
      Case 2:20-cv-00004-JRG Document 218-1 Filed 05/21/21 Page 12 of 17 PageID #: 5896




                     HTC011331 : HTC011358 (MAXQ614
163                  16-Bit Microcontroller with Infrared
                     Module)

                                                                   HTC027752 HTC027758
164                  HTC027753 : HTC027754 (Feature
                     Sheet July 31, 2014)

                                                                   HTC029080 HTC029087
165                  HTC029081 (Feature Sheet August 19, 2014)


                                                                   HTC020813 HTC020872
166                  HTC020813 (PN07100 Block Diagram DVT)


                                                                   HTC024934 HTC024998
167                  HTC024934 (MET#UL_ATT A01
                     Block Diagram)

                                                                   HTC021134 HTC021245
169                  HTC021134 (M7#UL A03 Block Diagram)


                     HTC028891 (Bluetooth compatibility test
171                  report)


                     HTC026799-HTC026839 (HTC
173                  capacitive touch window product requirement
                     document)




                                                 12
      Case 2:20-cv-00004-JRG Document 218-1 Filed 05/21/21 Page 13 of 17 PageID #: 5897




                                                                  HTC026864 HTC026904
174                  HTC026885 (Logic Spec.)


                                                                  HTC027759 HTC027812
175                  HTC027766 (Product requirement 2014/04/09)


                                                                  HTC024840 HTC024865
176                  HTC024844 (HTC Capacitive Touch Window
                     Test Document)

                     U.S. Patent No. 5,138,649 (“Krisbergh”)
180



199                  AT&T 2013 Annual Report (Reference in
                     Giuffre Report)


200                  AT&T 2014 Annual Report (Reference in
                     Giuffre Report)


201                  AT&T 2015 Annual Report (Reference in
                     Giuffre Report)


202                  Verizon 2013 Annual Report (Reference in
                     Giuffre Report)




                                                  13
      Case 2:20-cv-00004-JRG Document 218-1 Filed 05/21/21 Page 14 of 17 PageID #: 5898




203                  Verizon 2014 Annual Report (Reference in
                     Giuffre Report)


204                  Verizon 2015 Annual Report (Reference in
                     Giuffre Report)


205                  Sprint 2015 Form 10-K Annual Report
                     (Reference in Giuffre Report)


206                  T-Mobile 2013 Form 10-K (Reference in
                     Giuffre Report)


207                  T-Mobile 2014 Form 10-K (Reference in
                     Giuffre Report)


208                  T-Mobile 2015 Form 10-K (Reference in
                     Giuffre Report)

                                                                ATT003480 ATT003549
221                  AT&T Sales Data (ATT003480)

                                                                ATT013702 ATT035617
222                  AT&T Sales Data (ATT0137020-35617)




                                                 14
      Case 2:20-cv-00004-JRG Document 218-1 Filed 05/21/21 Page 15 of 17 PageID #: 5899




                                                              VZN00143   VZN001430
223                  “HTC Sales by Qtr 2013 forward,”         0
                     VZN001430

                                                              VZN00087   VZN000871
224                  Verizon Sales Data (VZN000871,           1
                     VZN000873-000879)

                                                              VZN00087   VZN000879
                                                              2


                                                              VZN00151   VZN001542
225                  Verizon Sales Data (VZN001513-001542)    2


                     Verizon Sales/Revenue Data (VZN001431-   VZN00143   VZN001433
227                  001433)                                  1


                                                              SPR000835 SPR000835
228                  Sprint Services Data (SPR000835000836)


                                                              SPR000837 SPR000838
229                  Sprint Sales/Revenue Data (SPR000837-
                     000838)

                                                              SPR020989 SPR020990
230
                     Sprint Revenue Data (SPR020989)




                                                15
                     Case 2:20-cv-00004-JRG Document 218-1 Filed 05/21/21 Page 16 of 17 PageID #: 5900




                                                                                 TMO00054 TMO000540
231                                 T-Mobile Sales/Revenue Data (TMO000540-      0
                                    000542)

                                                                                 TMO00054 TMO000542
                                                                                 1


233                                                                              TMO00151 TMO001516
                                    T-Mobile Revenue Data (TMO001516)            6


234                                                                              TMO00151 TMO001517
                                    T-Mobile Data (TMO001517)                    7


235                                                                              HTC029545 HTC029580
                                    Peel License and Services Agreement
                                    (HTC029545-029580)

236                                                                              HTC029581 HTC029606
                                    Peel License and Services Agreement
                                    (HTC029581-029606)



                                                          Objection Key

      Abbreviation                                                Definition
      DUP                                                         Duplicative
      NP                                                          Not Produced
      SM                                                          Subject to Motion (Daubert and/or motion in limine)


                                                                16
          Case 2:20-cv-00004-JRG Document 218-1 Filed 05/21/21 Page 17 of 17 PageID #: 5901




ND                                                 Testimony has not been designated
FRCP 32                                            Deposition not admissible as exhibit




                                                 17
